     Case 2:20-cv-06298-RGK-E Document 42-1 Filed 10/05/20 Page 1 of 3 Page ID #:592




 1 Robert E. Kohn (SBN 200373)
   rkohn@taulersmith.com
 2 Of Counsel
   Tauler Smith LLP
 3 626 Wilshire Boulevard, Suite 510
   Los Angeles, California 90017
 4 Tel: (310) 590-3927
 5 Attorneys for Plaintiff
   ENTTech Media Group LLC, and
 6 for Counsel Robert Tauler, Esq. and
   Tauler Smith LLP
 7
 8
 9                               UNITED STATES DISTRICT COURT
10                          CENTRAL DISTRICT OF CALIFORNIA
11
       ENTTECH MEDIA GROUP LLC                 Case No. 2:20-cv-06298-RGK (Ex)
12
                    Plaintiff,                 Assigned to Hon. R. Gary Klausner
13                                             Courtroom 850
               v.
14                                             DECLARATION OF ROBERT
       OKULARITY, INC., et al.                 TAULER IN OPPOSITION TO
15                                             DEFENDANTS’ MOTION FOR
                    Defendants.                SANCTIONS [39]
16
                                               Hearing Date:       October 26, 2020
17                                             Time:               9:00 a.m.
                                               Place:              None noticed
18
                                               Hon. R. GARY KLAUSNER
19
                                               [Filed concurrently with Memorandum
20                                             in Opposition to the Motion for
                                               Sanctions]
21
22
23
24
25
26
27
28
                     DEC. OF TAULER ISO OPP. TO DEFENDANTS’ MOTION FOR SANCTIONS
  Case 2:20-cv-06298-RGK-E Document 42-1 Filed 10/05/20 Page 2 of 3 Page ID #:593




 1                         DECLARATION OF ROBERT TAULER
 2        I, Robert Tauler, Esq., declare:
 3        1.     I am counsel for Plaintiff ENTTech Media Group LLC (“ENTTech”), which
 4 is the named Plaintiff in this action. The facts set forth in this Declaration are true of my
 5 own knowledge, and if called upon to testify, I could and would testify as thereto.
 6        2.     I spoke to Jon Nicolini before filing this lawsuit on July 9 and July 14, 2020.
 7        3.     During our July 14 call, Peter Perkowski, general counsel for Okularity,
 8 Inc., was also present. Mr. Perkowski informed me that Mr. Nicolini was acting on
 9 behalf of Okularity as a “copyright agent.” I asked Mr. Perkowski whether Okularity’s
10 DMCA Notices are automatically generated by software. Mr. Perkowski then said “I will
11 let Jon [Nicolini] answer that” or words to that effect. Contrary to Paragraph 7 of Mr.
12 Nicolini’s declaration (Docket No. 39-7 in this action), Mr. Nicolini confirmed that
13 Okularity uses automated software to generate DMCA Notices.
14        4.     In our meet and confer call prior to the filing of the instant motion,
15 Perkowski (now in his capacity as counsel for both Okularity and Mr. Nicolini),
16 repeatedly asked me for details of my pre-lawsuit investigation, including the results of
17 the investigation that support ENTTech’s allegations. Joanna Ardalan did so too, as
18 counsel for the other Defendants named in this action. I repeatedly informed them of my
19 view that they were not entitled to this type of information, and that discovery was the
20 proper stage of the case to inquire about evidence supporting ENTTech’s claims instead
21 of a Rule 11 motion.
22        I declare under penalty of perjury under the laws of the United States that the
23 foregoing is true and correct. This declaration is executed on this 5th day of October,
24 2020, at Los Angeles, California
25
26                                                /s/ Robert Tauler
                                                  Robert Tauler, Esq.
27
28
                                                  1
                   DEC. OF TAULER ISO OPP. TO DEFENDANTS’ MOTION FOR SANCTIONS
 Case 2:20-cv-06298-RGK-E Document 42-1 Filed 10/05/20 Page 3 of 3 Page ID #:594




1                             CERTIFICATE OF SERVICE
2       I hereby certify that on October 5, 2020, copies of the foregoing document were
3 served by the Court’s CM/ECF system to all counsel of record in this action.
4
5 DATED: October 5, 2020                      TAULER SMITH LLP
6
7                                             By:   /s/ Robert E. Kohn
                                                    Robert E. Kohn
8                                                   Of Counsel
9                                             Attorneys for Plaintiff
10                                            ENTTech Media Group LLC, and
                                              for Counsel Robert Tauler, Esq. and
11                                            Tauler Smith LLP

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
                 DEC. OF TAULER ISO OPP. TO DEFENDANTS’ MOTION FOR SANCTIONS
